Citation Nr: 1757231	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-19 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists to reopen the claim for service connection for lumbar spine disability.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to an increased rating in excess of 10 percent for residuals fractures left lateral tibial plateau and lateral femoral condyle with osteoarthritis in the left knee (left knee disability). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran did not appear to the scheduled February 2016 Board hearing.  In July 2016, the Veteran requested that the hearing be rescheduled.  A motion for a new hearing date following a failure to appear must be submitted not more than 15 days following the original hearing date.  38 CFR 20.702 (d).  As the Veteran's request is untimely, the Board must consider his Board hearing request withdrawn.  The Board notes that a detailed October 2016 Appellate Brief is of record.

The issues of service connection for lumbar spine and increased rating for left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 1995 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran was notified of that decision and appeal rights.  He did not appeal the decision.  

2.  New evidence has been associated with the claims file since the May 1995 rating decision which denied service connection for lumbar disability which relates to an unestablished fact necessary to substantiate the claim.    



CONCLUSIONS OF LAW

1.  The May 1995 rating decision denying service connection for lumbar disability is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the May 1995 rating decision is new and material and the claim of entitlement to service connection for lumbar spine disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Merits of the New and Material Evidence Claims

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

Here, a VA examination was conducted in July 2013 as to the lumbar spine, which complies with the new and material evidence requirements.  As well, numerous lay statements have been added to the record which support continuity of symptomatology.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for lumbar spine disability.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  The appeal is granted to that extent only.  


REMAND

Service Connection for Lumbar Spine

The Veteran has contended that he suffers from a low back disability as a result of sustaining an injury in service while lifting a tire and/or in a motorcycle accident.  STRs reflect both in-service injuries.  A June 1983 note reflects the Veteran was in the motorcycle accident and landed on his left side, complained on left hip, flank, left hand, and left knee pain.  Injuries were noted to the left knee, hip, leg, and hand.   A June 1984 note reflects that the Veteran pulled a muscle in his back while lifting a tire and suffered low back pain.  Assessment was muscle spasm and the Veteran was instructed to use a heating pad and take acetaminophen.

The Veteran appeared for a VA examination in September 2009.  The Veteran stated that he injured his back while lifting heavy objects and his back has gotten progressively worse.  The examiner noted trauma to the spine as stress, twisting trauma via heavy lifting about 1984.  The examiner diagnosed mild degenerative disc disease of the lumbar spine and recurrent low back strain.  The examiner found the low back disability less likely as not related to service.  The examiner noted the 1984 record of low back muscle strain due to lifting a heavy object in service.  The examiner stated the record fails to show a recurring problem, and noted that in service the pain was on the left side, and the Veteran at the exam reported pain on the right side.  

The Board finds an additional VA examination is required.  The September 2009 VA examination stressed lack of evidence in the STRs to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Further, the examination did not address the in-service motorcycle accident.  

In addition, a March 2003 VA examiner's note stated that the Veteran's spinal conditions and multiple joint complaints are interrelated.  The VA examiner will be asked to explain the possibility that the Veteran's low back condition and service-connected joint disabilities are related.


Increased Rating for Left Knee

A VA examination was last conducted as to the left knee in July 2013.  That examination does not comply with current standards for VA examinations as to the joints, as it does not contain adequate diagnostic testing and consideration of flare-ups.  See Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  See also Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017) (VA examiners are instructed to inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate effect on functional impairment).  As such, an updated VA examination is required.

The Veteran has iterated that he is unable to work due to service connected disabilities.  Upon remand, any records from the Social Security Administration (SSA) should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.  All records received must be added to the claims file.

2.  After the above evidence is obtained, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected left knee disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, including diagnostic testing, the VA examination report should include the criteria necessary to rate the disability on appeal.

(a)  To the extent possible, the examiner is asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's bilateral knees.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

(b)  Please include a thorough discussion of flare-ups, to include whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate affect on functional impairment.  To the extent possible, record the extent range of motion is limited by flare-ups.

(c)  The examiner(s) should assess the functional impairment caused by the Veteran's service-connected left knee disability, to include on his employability.

3.  Schedule the Veteran for an appropriate VA examination as to his lumbar spine disability.  The entire claims file, to include a complete copy of this remand, must be made available to the examiner, and the report of the examination must note review of the file.  

(a)  Please state all diagnoses as to the lumbar spine.

(b)  Please provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed low back disability was caused by or etiologically related to active duty.  

(c)  Please explicitly address the Veteran's in-service motorcycle accident in 1983 and injury to the low back while lifting a heavy tire in 1984, and lay statements of record that he has suffered lumbar spine pain since these incidents in service.  

(d)  Please opine as to whether the Veteran's low back disability is caused or permanently aggravated by service-connected disabilities.  Please discuss whether the lumbar spine condition and service connected joint disabilities are interrelated, pursuant to the March 2003 VA examiner's note which states that the Veteran's spinal conditions and multiple joint complaints are interrelated.  

The examiner is advised that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.

If an opinion would be overly speculative, the examiner is asked to explain why it would be speculative.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.

4.  Following completion of the above, the AOJ must readjudicate the Veteran's claims for service connection for a low back disability and an increased rating for the service-connected left knee.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case (SOC).  If any benefit sought is not granted, issue a supplemental statement of the case (SSOC) and afford the appropriate opportunity to respond.  Thereafter, the case must be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


